925 F.2d 1466
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Eugene A. MACKEY, Defendant-Appellant.
Nos. 90-1577, 90-1651.
United States Court of Appeals, Sixth Circuit.
Feb. 15, 1991.

Before KEITH and BOYCE F. MARTIN, Jr., Circuit Judges, and CONTIE, Senior Circuit Judge.
PER CURIAM.


1
In this criminal appeal the parties have stipulated that error was committed before the district judge at the time of sentencing.  Both parties acknowledged that a sentencing hearing and findings by the district court are appropriate in order to ensure proper review by this court.  It is therefore ordered that the judgment of the district court is reversed;  the case is remanded for a new sentencing hearing and findings.  The parties may pursue a new appeal on those issues which are not resolved by the new sentencing hearing.